IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1874
                                Filed June 3, 2020


IN THE INTEREST OF C.W., I.W., K.W., and M.W.,
Minor Children,

M.W., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



      The mother appeals the termination of her parental rights to four of her

children. AFFIRMED.



      Jamie F. Deremiah of Flanagan Law Group, PLLC, Des Moines, for

appellant mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Magdalena Reese of Juvenile Public Defender, Des Moines, attorney and

guardian ad litem for minor children.



      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                         2


GREER, Judge.

       The mother appeals the termination of her parental rights to four of her

children, born between 2010 and 2015.1 The court terminated the mother’s rights

to all four children pursuant to paragraphs (d) and (i) of Iowa Code section

232.116(1) (2019) and also terminated the mother’s rights to the oldest three

children pursuant to paragraph (f). The mother challenges the statutory grounds

for termination, maintains the State failed to make reasonable efforts at

reunification, and argues termination of her rights is not in the children’s best

interests.

       We review termination proceedings de novo. In re A.B., 815 N.W.2d 764,

773 (Iowa 2012). “When the juvenile court terminates parental rights on more than

one statutory ground, we may affirm the juvenile court’s order on any ground we

find supported by the record.” Id. at 774. Here, we consider whether termination

was appropriate under Iowa Code section 232.116(1)(d), which allows the court to

terminate parental rights when:

              (1) The court has previously adjudicated the child to be a child
       in need of assistance after finding the child to have been physically
       or sexually abused or neglected as the result of the acts or omissions
       of one or both parents, or the court has previously adjudicated a child
       who is a member of the same family to be a child in need of
       assistance after such a finding.
              (2) Subsequent to the child in need of assistance adjudication,
       the parents were offered or received services to correct the
       circumstance which led to the adjudication, and the circumstance
       continues to exist despite the offer or receipt of services.




1The parental rights of the children’s fathers were also terminated. No father
appeals.
                                         3


The mother challenges only the second element, arguing she has corrected the

circumstances that led to the children’s adjudication in October 2017.

       The Iowa Department of Human Services (DHS) has been involved with this

family off and on since 2008, and the mother’s rights to another child were

terminated in 2009. DHS became involved this time after police were called to the

mother’s neighborhood to deal with a naked man who was attempting to break into

a home. When they arrived, the police learned the man—the father of the youngest

child—was under the influence of PCP and had been left in charge of caring for

the mother’s children, in spite of the fact the mother had a no-contact order against

the man for a recent incident of domestic violence he perpetrated against her. The

home itself was unsanitary, with trash, rotten food, and a bug infestation inside the

home. The children were immediately removed from the mother’s care, and she

was charged with four counts of child endangerment.

       On top of leaving the children with an inappropriate caretaker, DHS had

additional concerns regarding the children’s safety after they met with the children.

The children reported to DHS workers that the mother smokes “weed,” uses

“pokies” and “shots” in her feet, and takes pills she keeps in her closet. At testing

done shortly after the children’s removal, one of the children tested positive for

cocaine, and the mother tested positive for cocaine and opiates of hydrocodone

and oxycodone. Additionally, two of the four children were observed by a doctor

to have belt-mark bruises on their bodies.        Those children alleged that the

youngest child’s father had hit them with a belt and that that their mother was aware

of it but did nothing to stop it.
                                          4


       The mother maintains that she now has a safe and stable home in which to

parent the children and claims she no longer has mental-health, substance-abuse,

or relationship issues. Additionally, she argues DHS failed to make reasonable

efforts at reunifying her with the children because no one from the department

came to view her home after she moved in November 2018 and she was not

allowed to have visits in the home after they were ended in October 2018. See In

re C.B., 611 N.W.2d 489, 493 (Iowa 2000) (“[T]he reasonable efforts requirement

is not viewed as a strict substantive requirement of termination. Instead, the scope

of the efforts by the DHS to reunify parent and child after removal impacts the

burden of proving those elements of termination which require reunification efforts.

The State must show reasonable efforts as a part of its ultimate proof the child

cannot be safely returned to the care of a parent.” (citation omitted)).

       First, the record does not support the mother’s claim that she has resolved

the issues that led to the children’s adjudication as children in need of assistance.

The mother missed some drug tests that DHS requested of her and she refused

to put on a sweat patch, claiming it caused a negative reaction on her skin. Still,

the mother had multiple drug tests that were positive. When she tested around the

time of the children’s removal, she tested positive for cocaine and opiates. In the

drug tests she took in September 2018 and May 2019—less than two weeks before

the first day of the termination proceeding—she tested positive for opiates. At the

termination hearing, the mother testified she had a prescription for opiate drugs

due to ongoing issues she has with pain. The mother provided evidence of March

and November 2018 prescriptions for hydrocodone, but she failed to provide any
                                         5


updated documentation surrounding her positive tests to explain the presence of

opiates.

       Additionally, while the mother testified she is not in a relationship and has

not been in a relationship during this case, her testimony is not credible. Insofar

as the mother’s therapist backed up the mother’s statements and opined that the

mother had new insights into recognizing and choosing healthy relationships, we

find the therapist’s testimony less than persuasive since it is clear her knowledge

is based on what the mother reports and the mother was less than candid with her.

The better evidence established the mother was dating—at least at one point in

late 2018—a man with a criminal history involving the use and distribution of

methamphetamine. And the mother introduced this man to one of the children, in

violation of DHS’s orders, as the child reported to the foster parents that she had

a secret about meeting her new “dad.” The mother claims there is no truth to this—

either the relationship or that she introduced the kids to a man—but her Facebook

account showed several posts about a specific man during that time and the man’s

business information (also available on Facebook) corroborate other comments

and descriptions given by the young child. The mother claimed her account was

hacked and someone else must have put up the posts about the man, but this

strains credulity.

       We cannot say whether the mother’s new home is better maintained and

more safe for the children because DHS did not visit the new home. But we

understand DHS’s rationale, and we do not find a failure to make reasonable

efforts based on this issue. DHS’s concern about the state of the mother’s housing

was limited to whether it was safe for the children. As the children’s therapist
                                          6


suggested the children should not have visits in the mother’s home until the mother

made more progress in other aspects of the case, a suggestion DHS agreed with,

there was no reason to view the house before that time. Especially since the

mother has shown she can clean up her home for a short time; the question is

whether she can maintain the home long-term. Moreover, it was not DHS’s failure

to view the home that prevented visits from taking place there. The mother’s lack

of progress in other areas of the case plan plus her inability to handle the behaviors

of the children prevented visits from taking place there.

       Because the circumstances that led to the children’s adjudication still

existed at the time of the termination hearing, we agree with the juvenile court that

the State proved the ground for termination of the mother’s parental rights pursuant

to section 232.116(1)(d). And we have the benefit of a detailed and extensive

termination order listing the circumstances supporting termination.

       Next, the mother maintains termination of her parental rights is not in the

children’s best interests. In considering the best interests of the children we “give

primary consideration to the child[ren]’s safety, to the best placement for furthering

the long-term nurturing and growth of the child[ren], and to the physical, mental,

and emotional condition and needs of the child[ren].” Iowa Code § 232.116(2). As

our case law provides, the defining elements in a child’s best interests are the

child’s safety and need for a permanent home. See In re J.E., 723 N.W.2d 793,

801 (Iowa 2006) (Cady, J., concurring specially). The need for permanency was

especially manifest here, as the children seemed to fatigue of the process—

sometimes refusing to go to visits out of apparent frustration with the mother’s lack

of progress and expressing a desire for the proceedings to be finished. The four
                                         7


children have been in the same foster care placement since January 2018, and

the foster parents are interested in adopting them.               See Iowa Code

§ 232.116(2)(b)(1). This family can provide the stability and safety for the children

that the mother is yet unable to do. Termination of her parental rights is in the

children’s best interests.

       We affirm the termination of the mother’s parental rights to these four

children.

       AFFIRMED.